DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leonidas Boutsikaris (Reg. No. 61377) on 01/08/2021.The application has been amended as follows: 

Claim 1-7.  (Cancelled)  

Claim 8.  (Currently Amended)  A relay node comprising:
controller circuitry configured to scan a first primary advertising channel of primary advertising channels for a duration of a scan window during a scan interval, wherein the primary advertising channels are used to advertise an advertising message in an advertising event;
receiver circuitry configured to receive a first advertising message via the first primary advertising channel; and

set a length of the duration in accordance with minimum period required for receiving the advertising message; 
increase the length of the duration by values in discrete steps, if the receiver circuitry does not receive any advertising message via the primary advertising channels, wherein the increase, Ts, is given by Ts=Ts+β, wherein β=A+c, wherein A is a constant depending on a size of a protocol data unit and c is a channel switching time and both A and c are fixed;
maintain the length of the duration, if the receiver circuitry receives the advertising message via any one of the primary advertising channels; and
reduce the length of the duration, if the relay node operates in a fast advertising mode.

Claims 9-11.  (Cancelled)

Claim 12.  (Previously Presented)  The relay node of claim 8, wherein the controller circuitry is further configured to repeat the increase in the length of the duration until a predetermined maximum duration is reached.

Claim 13. (Cancelled)  



Claim 15. (Previously Presented)  The relay node as claimed in Claim 14, wherein the controller circuitry is further configured to decode the linear combination of the plurality of the advertising messages to recover the plurality of the advertising messages.

Claim 16. (Previously Presented)  The relay node as claimed in Claim 8, wherein the controller circuitry is further configured to decide whether or not to switch to a secondary channel for receiving the advertising message after receiving a pointer to the secondary channel from a source node based on information received on the primary advertising channels and/or based on data to be sent over the secondary channel.

Claim 17. (Previously Presented)  The relay node as claimed in Claim 16, wherein the controller circuitry is further configured to decide to switch to the secondary channel with a probability only if the data to be sent over the secondary channel is new and/or it is the first advertising event for the source node, or a probability based on the number of times a data packet was received during a window of scanning events.

Claim 18. (Previously Presented)  The relay node as claimed in Claim 8, wherein the controller circuitry is further configured to adapt a transmit power over each channel transmitting the at least one message from the relay node. 

Claim 19. (Previously Presented)  The relay node as claimed in Claim 18, wherein the controller circuitry is further configured to adapt the transmit power based on the received power from a plurality of neighbouring nodes on all channels and a threshold sensitivity of the receiver.

Claim 20. (Previously Presented)  The relay node as claimed in Claim 19, wherein the controller circuitry is further configured to find a minimum received power from any of the plurality of neighbouring nodes on each channel, calculate the respective transmit power on each channel based on the minimum received power, and use the respective transmit power on each channel.

Claim 21. (Currently Amended)  A method comprising:
scanning a first primary advertising channel of primary advertising channels for a duration of a scan window during a scan interval, wherein the primary advertising channels are used to advertise an advertising message in an advertising event;
receiving a first advertising message via the first primary advertising channel; and
transmitting the first advertising message, wherein the scanning comprises; 
setting a length of the duration in accordance with a minimum period required for receiving the advertising message, 
increasing the length of the duration by values in discrete steps, if no advertising message is received via the primary advertising channels, wherein the increase, Ts, is given by Ts=Ts+β, wherein β=A+c, wherein A is a constant depending on a size of a protocol data unit and c is a channel switching time and both A and c are fixed;
maintaining the length of the duration, if the advertising message is received via any one of the primary advertising channels; and
reducing the length of the duration in a fast advertising mode.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “transmitting the first advertising message, wherein the scanning comprises; setting a length of the duration in accordance with a minimum period required for receiving the advertising message, increasing the length of the duration by values in discrete steps, if no advertising message is received via the primary advertising channels, wherein the increase, Ts, is given by Ts=Ts+β, wherein β=A+c, wherein A is a constant depending on a size of a protocol data unit and c is a channel switching time and both A and c are fixed; maintaining the length of the duration, if the advertising message is received via any one of the primary advertising channels; andreducing the length of the duration in a fast advertising mode” are not disclosed or .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Examiner, Art Unit 2468